Title: From James Madison to William Charles Coles Claiborne, 9 June 1806
From: Madison, James
To: Claiborne, William Charles Coles



Sir.
Department of State June 9th. 1806.

I have received your letters of 2 (two) 4, 7, 8, 9, 12, 13, 21, 23, 24, 28, 30 (two Jany.) 1, 6 (two) 7, 12, 13, (two) 18, 19, 20 Feb. 13, 14, 15, 18, 28, 29 March, l, 3, 8, 16 April last.
In consequence of the suggestion, that the City Council of New Orleans had imposed taxes, which were supposed to apply to the public property, the opinion of the Attorney General has been taken, who thinks there exists no power in any Department of the Government of Orleans to tax the property of the United States, within that territory, and that the exercise of such power has never been before attempted in any part of the United States.  I am &c. 

James Madison

